Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 1 of 13 PageID: 558




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
 __________________________________________
 PRAETORIAN INSURANCE COMPANY a/s/o :          CIVIL ACTION
 RAYMOND SAMOROO,                           :
                                            :
                   Plaintiff,               :
                                            :  NO. 18-cv-12314
             v.                             :
                                            :
 AIR VENT, INC.,                            :
                                            :  JURY TRIAL DEMANDED
                   Defendant                :
 _________________________________________ :
 AIR VENT, INC.,                            :
                                            :
                   Third-Party Plaintiff,   :
                                            :
             v.                             :
                                            :
 KING OF FANS, INC., POWERMAX               :
 ELECTRICAL CO., LTD., HALLMARK HOMES, :
 AND SCOTT WEBER,                           :
                                            :
                   Third-Party Defendants,  :
                                            :
 _________________________________________ :


     THIRD-PARTY PLAINTIFF, AIR VENT, INC.’S, MEMORANDUM OF LAW IN
   OPPOSITION TO POWERMAX ELECTRICAL CO., LTD’S MOTION TO DISMISS
    AND AIR VENT, INC.’S CROSS-MOTION FOR JURISDICTIONAL DISCOVERY




 Robert Cosgrove, Esquire
 Jennifer L. Seme, Esquire
 WADE CLARK MULCAHY
 1515 Market Street, Suite 2050
 Philadelphia, Pennsylvania 19102
 Attorneys for Third-Party Plaintiff,
 Air Vent, Inc.
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 2 of 13 PageID: 559




                                   TABLE OF CONTENTS

 PRELIMINARY STATEMENT                                                                 1

 STATEMENT OF FACTS                                                                    2

 ARGUMENT                                                                              3

       A.   Specific Jurisdiction                                                      6

            1.     Jurisdictional discovery is warranted to determine whether
                   Powermax purposefully directed its activities to New Jersey         6

            2.     To the extent the first prong of the analysis is met following
                   jurisdictional discovery, the second prong would likewise be
                   satisfied in that this lawsuit arises out of the sale of Powermax
                   products or completed products containing Powermax motors in
                   New Jersey                                                          8

       B.   General Jurisdiction                                                       8

 CONCLUSION                                                                            9




                                            ii
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 3 of 13 PageID: 560




                                     TABLE OF AUTHORITIES

 Cases

 Asahi Metal Indus. Co. v. Super. Ct. of Cal.,
 107 S.Ct. 1026 (1987)                                                7

 Bristol-Myers Squibb v. Sup. Ct.,
 137 S. Ct. 1773, 1780 (2017)                                         9

 Burger King Corp. v. Rudzewicz,
 471 U.S. 462, 476 (1985)                                             6, 8

 Cassini v. Gooding & Co., No. 2:15-cv-06544,
 2016 WL 1389937, at *3 (D. N.J. April 8, 2016)                       3

 Cateret Sav. Bank, FA v. Shushan,
 954 F.2d 141, 145 (3d Cir. 1992)                                     3

 Chavez v. Dole Food Co., Inc.,
 836 F.3d 205, 223 (3d Cir. 2016)                                     9

 Daimler AG v. Bauman,
 571 U.S. 117, 139 (2014)                                             8, 9

 Display Work, LLCs v. Bartley,
 182 F. Supp. 3d 166, 172 (D.N.J. 2016)                               6

 Eurofins Pharma US Holdings v. BioAlliance Pharma SA,
 623 F.3d 147, 157 (3d Cir. 2010)                                     4

 Int’l Shoe Co. v. Washington,
 326 U.S. 310, 316 (1945)                                             3

 J. McIntyre Machinery, Ltd. v. Nicastro,
 131 S. Ct. 2780, 2789 (2011)                                         7

 Metcalfe v. Renaissance Marine, Inc.,
 566 F.3d 324, 330 (3d Cir. 2009)                                     3, 4

 O’Connor v. Sandy Lane Hotel Co.,
 496 F. 3d 312, 316 (3d Cir. 2007)                                    6

 One World Botanicals, Ltd. v. Gulf Coast Nutritionals, Inc.,
 987 F. Supp. 317, 322 (D. N.J. 1997)                                 4



                                                 iii
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 4 of 13 PageID: 561




 Oticon, Inc. v. Sebotek Hearing Systems, LLC.,
 865 F. Supp.2d 501, 507 (D. N.J. 2011)                                3, 6

 Patterson v. FBI,
 893 F.2d 595, 603-04 (3d Cir. 1990)                                   3, 4

 Petrucei v. Rusin,
 642 F. App’x 108, 110 (3d Cir. 2016)                                  6

 Provident Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n,
 819 F.2d 434, 437 (3d Cir. 1987)                                      8

 Silent Drive, Inc. v. Strong Indus., Inc.,
 326 F.3d 1194, 1201 (Fed. Cir. 2003)                                  3

 Synergy, Inc. v. Manama Textile Mills, W.L.L.,
 No. Civ. A. 06-4129, 2008 WL 6839033, at *1 (D. N.J. Feb. 19, 2008)   4

 Toys “R” Us, Inc. v. Step Two, S.A.,
 318 F.3d 446, 451 (3d Cir. 2003)                                      4

 Travelers Health Assn. v. Virginia,
 339 U.S. 643, 647 (1950)                                              8

 Walden v. Fiore,
 571 U.S. 277, 284 n.6 (2014)                                          6

 World-Wide Volkswagon Corp. v. Woodson,
 100 S. Ct. 559, 62 (1980)                                             7

 Statutes

 Fed. R. Civ. P. 12(b)(2)                                              4

 Rules

 N.J. Court R. 4:4-4(b)(1)                                             3




                                                  iv
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 5 of 13 PageID: 562




                                   PRELIMINARY STATEMENT

         Third-Party Plaintiff, Air Vent, Inc. (hereinafter “AVI”) is entitled to jurisdictional

 discovery from Third-Party Defendant Powermax Electrical Co., Ltd. (hereinafter “Powermax”).

 This suit involves a subrogation claim arising out of a fire at the New Jersey home of Raymond

 Samoroo on April 11, 2017. Plaintiff claims that the first was caused by an attic fan manufactured

 or supplied by AVI. AVI manufactures and sells attic fans with motors manufactured and supplied

 by Powermax. AVI filed a Third-Party Complaint asserting claims against Powermax. Powermax

 recently filed a Motion to Dismiss asserting that this Court lacks personal jurisdiction over

 Powermax.

         In support of its Motion, Powermax offered the Declaration of Stephy Tsui, a sales maager

 for Powermax. According to Tsui, Powermax sold motors to DM(Asia). 1 (Tsui Dec. at ¶ 8 [Exhibit

 “A”]). However, AVI believes that purchase orders reflected sales from Powermax, not DM(Asia).

 Although Tsui represents that DM(Asia) accept[s] delivery of the equipment in China [and] then

 shipped the electric motors it purchased from Powermax to its customers in the United States, AVI

 believes that documents reflect the motors were shipped directly from the Powermax facility to

 AVI in Dallas, Texas. (Tsui Dec. at ¶8 [Exhibit “A”]). In addition, although Tsui claims Powermax

 does not sell products in New Jersey, AVI has evidence that a Mainstay brand fan manufactured

 or supplied by Powermax was recently available in a New Jersey Walmart. (Troutman Affidavit

 at ¶ [Exhibit “B”]). Despite this backdrop, Powermax asserts before this Court that it has no

 contacts with New Jersey. AVI respectfully requests that Powermax’s motion be denied and AVI

 be granted an opportunity to engage in jurisdictional discovery to ascertain Powermax’s specific

 contacts with New Jersey.


 1
  AVI’s Joinder Complaint also named DM (Asia), but service on DM (Asia) in China has been delayed due to the
 corona virus.

                                                      1
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 6 of 13 PageID: 563




                                    STATEMENT OF FACTS

        This case involves a subrogation claim brough by Praetorian Insurance Company (“PIC”)

 on behalf of its insured, Raymond Samoroo, for damage sustained in a fire at the Samoroo home

 on April 11, 2017. (Pltf. Compl. [Exhibit “C”]). PIC alleges the fire was directly and proximately

 caused by the defective design and manufacture of AVI’s ventilation fan. (Pltf. Compl. at ¶ 20

 [Exhibit “C”]). PIC asserts a strict liability claim against AVI relating to the design and

 manufacture of the fan assembly. (Pltf. Compl. at ¶¶ 20, 26 [Exhibit “C”]). One of the subject

 components implicated in the defective design claim is the fan’s motor. The fan’s motor was

 designed, manufactured, sold, or otherwise supplied by King of Fans, Inc. and Powermax. AVI

 filed a Third-Party Complaint against, inter alia, King of Fans, Inc. and Powermax seeking to hold

 same liable for any damages resulting from defects in the motor. Powermax filed a motion to

 dismiss the Third-Party Complaint based on lack of jurisdiction. As set forth in the Preliminary

 Statement above, AVI has reason to question a number of the averments contained in the

 Declaration of Stephy Tsui regarding Powermax’s contacts with New Jersey. Therefore, AVI

 requests that this Court permit AVI to engage in jurisdictional discovery on the issue.




                                                  2
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 7 of 13 PageID: 564




                                             ARGUMENT

         A district court sitting in diversity may assert personal jurisdiction over a nonresident

 defendant to the extent allowed under the law of the forum state. Metcalfe v. Renaissance Marine,

 Inc., 566 F.3d 324, 330 (3d Cir. 2009). Under New Jersey law, personal jurisdiction is governed

 by the New Jersey’s long arm statute. N.J. Court R. 4:4-4(b)(1). The statute extends jurisdiction

 over non-resident defendants to the extent “consistent with due process of law.” Cateret Sav. Bank,

 FA v. Shushan, 954 F.2d 141, 145 (3d Cir. 1992). In short, due process requires that the defendant

 have some “certain minimum contacts with [the forum state] such that the maintenance of the suit

 does not offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v.

 Washington, 326 U.S. 310, 316 (1945) (internal citations omitted).

         When a defendant raises a jurisdictional challenge, the plaintiff bears the burden to prove,

 by a preponderance of the evidence, facts sufficient to establish personal jurisdiction.” Cassini v.

 Gooding & Co., No. 2:15-cv-06544, 2016 WL 1389937, at *3 (D. N.J. April 8, 2016) (quoting

 Cateret Say. Bank, FA v. Shushan, 954 F.2d 141, 146 (3d Cir. 1992)). However, where no

 jurisdictional discovery has been taken, the court must accept the allegations of the complaint as

 true and resolve all factual disputes in the plaintiff’s favor. See e.g. Oticon, Inc. v. Sebotek Hearing

 Systems, LLC., 865 F. Supp.2d 501, 507 (D. N.J. 2011) (citing Silent Drive, Inc. v. Strong Indus.,

 Inc., 326 F.3d 1194, 1201 (Fed. Cir. 2003)). As applied here, Powermax’s motion to dismiss must

 be denied because the parties have not engaged in jurisdictional discovery and, as such, any

 disputes regarding personal jurisdiction raised at this juncture must resolved in Air Vent’s favor.

          Once jurisdictional discovery is conducted, a plaintiff bears the burden of establishing

 that jurisdiction is proper through sworn affidavits or other competent evidence. Patterson v. FBI,

 893 F.2d 595, 603-04 (3d Cir. 1990). The evidence must demonstrate that the defendant “purposely



                                                    3
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 8 of 13 PageID: 565




 availed itself of the privilege of conducting activities within the forum State, thus invoking the

 benefits and protections of its laws” and that the defendant should reasonably anticipate being

 brought into Court in the subject forum. Id. (citing Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d

 446, 451 (3d Cir. 2003). When considering a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2),

 a court “will view the facts and consider the documentary submissions in a light most favorable to

 the Plaintiff.” Synergy, Inc. v. Manama Textile Mills, W.L.L., No. Civ. A. 06-4129, 2008 WL

 6839033, at *1 (D. N.J. Feb. 19, 2008) (citing One World Botanicals, Ltd. v. Gulf Coast

 Nutritionals, Inc., 987 F. Supp. 317, 322 (D. N.J. 1997)). A court must resolve all disputes as to

 material facts in plaintiff’s favor. Id.

         Jurisdictional discovery is permissible where, as here, the basis set forth for personal

 jurisdiction is not clearly frivolous. Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 336 (3d

 Cir. 2009). Courts permit jurisdictional discovery where the plaintiff presents factual allegations

 that suggest with reasonably particularity the possible existence of the requisite contacts between

 the defendant and the forum state. Eurofins Pharma US Holdings v. BioAlliance Pharma SA, 623

 F.3d 147, 157 (3d Cir. 2010) (internal citations omitted). Here, AVI has provided factual

 allegations that suggest the possible existence of the requisite contacts.

         Jurisdictional discovery is necessary to ascertain the true facts regarding Powermax’s

 contacts with New Jersey and Powermax’s conduct directed toward New Jersey. In support of its

 Motion, Powermax offered the Declaration of Stephy Tsui. (See Tsui Declaration [Exhibit “A”]).

 Tsui, a Sales Manager with Powermax, alleges that Powermax does not: directly sell any products

 within the state of New Jersey; have any contracts or agreements in New Jersey; maintain a website

 for direct sales to anyone in New Jersey; possess or own real estate in New Jersey; send




                                                   4
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 9 of 13 PageID: 566




 representatives to repair products in New Jersey; hold bank accounts in New Jersey; or employ

 New Jersey citizens or residents in New Jersey. Id.

        Conspicuously absent from Tsui’s Declaration is any reference to the following

 information, all of which would be relevant and probative to the jurisdictional questions presented:

                •       Whether Powermax indirectly sells products for sale within New
                        Jersey and, if so, what contacts, if any, does Powermax have with
                        New Jersey regarding those contracts and subsequent sales;
                •       Whether any website owned, developed, controlled, maintained or
                        utilized by Powermax was provided to consumers within New
                        Jersey for purposes of marketing Powermax products, receiving and
                        reviewing customer service complaints, receiving or reviewing
                        warranty claims or any other purpose related to Powermax products;
                •       What revenue Powermax derives (whether directly or indirectly)
                        from the sale of its products in New Jersey;
                •       Whether Powermax sent its officers, employees, agents or assigns
                        to New Jersey for any purpose, including meetings, trade shows,
                        inspections, etc.;
                •       Whether Powermax executed contracts with others for the sale of its
                        products in all states, including New Jersey;
                •       On what basis does Powermax supply goods or provide services in
                        the state of New Jersey based on written contracts:
                •       Whether Powermax employs anyone within the state of New Jersey,
                        regardless of whether those individuals are residents or citizens of
                        New Jersey;
                •       Whether Powermax directs marketing for the sale of its products to
                        entities or individuals in the state of New Jersey, including
                        marketing conducted through national retailers with whom
                        Powermax has contracted to sell products;
                •       What business activities has Powermax conducted in New Jersey
                        since it is ultimately for this Court to consider whether those
                        activities are sufficiently “continuous, systematic or substantial”
                        enough to confer jurisdiction.

        AVI has a good faith basis for requesting jurisdictional discovery because, as set forth in

 the Preliminary Statement above, information AVI obtained calls into question the veracity of the

 statements offered in support of Powermax’s Motion to Dismiss. Powermax claims that it does not

 directly sell products in New Jersey, but Powermax products were found on the shelves of a New

 Jersey Walmart. (Troutman Aff. [Exhibit “B”]).

                                                  5
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 10 of 13 PageID: 567




         There are two types of personal jurisdiction that permit a district court to hear a case

 involving a non-resident defendant: general and specific. Display Work, LLCs v. Bartley, 182 F.

 Supp. 3d 166, 172 (D.N.J. 2016).

         A.      Specific Jurisdiction

         Specific jurisdiction “depends on an affiliation[n] between the forum and the underlying

 controversy (i.e., an activity or an occurrence that takes place in the forum State and is therefore

 subject to the State’s regulation).” Walden v. Fiore, 571 U.S. 277, 284 n.6 (2014). The Third

 Circuit utilizes a three-part test to assess whether the exercise of specific jurisdiction is warranted.

 O’Connor v. Sandy Lane Hotel Co., 496 F. 3d 312, 316 (3d Cir. 2007); Petrucei v. Rusin, 642 F.

 App’x 108, 110 (3d Cir. 2016). First, the defendant must have purposefully directed its activities

 at the forum. Id. Second, the plaintiff’s claims must arise out of or relate to at least one of those

 activities. Id. Third, if the first two factors are met, the exercise of jurisdiction must comport with

 fair play and substantial justice. Id.

                 1.      Jurisdictional discovery is warranted to determine whether Powermax
                         purposefully directed its activities to New Jersey.

         Purposeful availment focuses on contact the defendant itself created with the forum State.

 Burger King, 471 U.S. at 475. The requirement is designed to prevent a person from being hauled

 into a jurisdiction “solely as the result of random, fortuitous, or attenuated contacts” or due to the

 “unilateral activity of another party or third-person.” Id. There is no requirement that the defendant

 be physically located in the state while committing the alleged acts. Burger King Corp. v.

 Rudzewicz, 471 U.S. 462, 476 (1985); Oticon, Inc. v. Sebotek Hearing Sys., LLC., 865 F.Supp.2d

 501, 510 (D. N.J. 2011). A single act may suffice if it creates a substantial connection with the

 forum. Id.




                                                    6
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 11 of 13 PageID: 568




        Courts within the Third Circuit have considered the stream of commerce theory first

 articulated by the United States Supreme Court in Asahi Metal Indus. Co. v. Super. Ct. of Cal., 107

 S. Ct. 1026 (1987). Under this theory, a court may exercise specific jurisdiction over a “corporation

 that delivers its products into the stream of commerce with the expectation that they will be

 purchased by consumers in the forum state.” World-Wide Volkswagon Corp. v. Woodson, 100 S.

 Ct. 559, 62 (1980). The Supreme Court stated that the question presented by the stream of

 commerce theory is:

                whether a defendant has followed a course of conduct directed at the
                society or economy existing within the jurisdiction of a given sovereign,
                so that the sovereign has the power to subject the defendant to judgment
                concerning the conduct.

 J. McIntyre Machinery, Ltd. v. Nicastro, 131 S. Ct. 2780, 2789 (2011). A defendant’s conduct

 must, therefore, manifest “an intention to submit to the laws of the forum State.” Id. at 2787.

        Although the contacts at issue in Nicastro were insufficient, jurisdictional discovery is

 necessary to assess whether Powermax’s contacts with New Jersey are sufficient to confer

 jurisdiction here. The relevant inquiry would include the following:

                •       Whether Powermax sold motors or fans with Powermax motors to
                        individuals or entities in New Jersey;
                •       Whether Powermax sold or supplied motors or fans with
                        Powermax motors to entities for sale in New Jersey;
                •       Whether Powermax entered into contracts with retailers for the sale
                        of its motors or fans including its motors throughout the United
                        States;
                •       Whether Powermax had knowledge of the number of its motors of
                        fans with its motors sent to retailers located in New Jersey pursuant
                        to any contracts;
                •       Whether Powermax participated in, reviewed, revised or provided
                        material for advertisements used by retailers selling Powermax
                        products in New Jersey;
                •       Whether Powermax sent its agents, employees or officers to
                        meetings in New Jersey for any purpose;
                •       Whether Powermax participated in trade shows or exhibits within
                        New Jersey; and

                                                  7
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 12 of 13 PageID: 569




                •       Whether Powermax or its agents, officers, employees or assigns
                        participated in the process for obtaining UL Certification within
                        the United States and, specifically New Jersey in an effort to obtain
                        approval for the sale and use of its products in the United States.

 Jurisdictional discovery affords AVI an opportunity to develop the information necessary to

 prepare affidavits and documentation to support the exercise of specific jurisdiction over

 Powermax.

                        2.      To the extent the first prong of the analysis is met following
                                jurisdictional discovery, the second prong would likewise be
                                satisfied in that this lawsuit arises out of the sale of Powermax
                                products or completed products containing Powermax motors
                                in New Jersey.

        The Supreme Court stated that a party is subject to the regulation and sanctions in another

 State for the consequences of the party’s activities when the party “reaches out beyond one state

 and create[s] continuing relationships and obligations with citizens of another state” (i.e. through

 interstate contractual obligations). Burger King, 471 U.S. at 473 (quoting Travelers Health Assn.

 v. Virginia, 339 U.S. 643, 647 (1950). As applied here, the jurisdictional discovery identified above

 would serve to satisfy this element as well. Namely, that Powermax directed activities to entities

 and individual consumers within the state of New Jersey and the sale of products through retailers

 in the state causes harms to New Jersey consumers, like Raymond Samoroo herein.

        B.      General Jurisdiction

        General jurisdiction may be asserted over an out-of-state corporation when its “affiliations

 with the State are so continuous and systematic as to render it essentially at home in the forum

 State.” Daimler AG v. Bauman, 571 U.S. 117, 139 (2014). General jurisdiction requires

 significantly more than minimum contacts. Provident Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n,

 819 F.2d 434, 437 (3d Cir. 1987). Although general jurisdiction typically lies in the state of

 incorporation or at the defendant’s principal place of business, there are cases in which other

                                                  8
Case 2:18-cv-12314-SDW-ESK Document 98 Filed 09/21/20 Page 13 of 13 PageID: 570




 locations will be sufficient based on the defendant’s contacts with that forum. See Bristol-Myers

 Squibb v. Sup. Ct., 137 S. Ct. 1773, 1780 (2017) (only a limited set of affiliations with a forum

 will render a defendant amenable to general jurisdiction in that State); Chavez v. Dole Food co.,

 Inc., 836 F.3d 205, 223 (3d Cir. 2016). As applied here, AVI requires additional information

 regarding the nature and extent of Powermax’s actual contacts with the state of New Jersey to

 assess whether those contacts are “so continuous and systematic so as to render [Powermax]

 essentially at home” in New Jersey. Daimler AG, 571 U.S. at 139.

                                         CONCLUSION

        In light of the numerous questions left unanswered, Air Vent, Inc. respectfully requests that

 this Honorable Court grant Air Vent, Inc.’s request for jurisdictional discovery and deny

 Powermax Electrical Co., Ltd.’s Motion to Dismiss at this juncture.

 Dated: Springfield, NJ
        September 21, 2020

                                                      WADE CLARK MULCAHY LLP

                                                      /s/ Robert J. Cosgrove
                                                      ____________________________
                                                      By: Robert Cosgrove, Esquire

                                                      /s/ Jennifer L. Seme
                                                      ____________________________
                                                      By: Jennifer L. Seme, Esq.




                                                 9
